DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter “a quad pump” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the primary tray" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 11-14, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. 7,757,896 in view of Jersey et al. 8,985,396.
Carpenter et al. disclose a beverage dispensing system for mixing a number of beverage bases (140), and/or a number of beverage base components (150, 260), and a diluent (130) to create a beverage as seen in Figure 1, which comprises a beverage dispenser (100); the beverage dispenser comprising a control architecture (120) and a nozzle (180); the beverage dispenser configured to provide one or more of an internally or externally positioned beverage bases (140), one or more beverage base components, and the diluent, to the nozzle under the control of the control architecture (col. 6, ll. 6-53), pump (160). Carpenter et al. lack an external tray positioned remotely from the beverage dispenser. Jersey et al. teach the use of a dispenser (12) having an external tray (102) positioned remotely from the beverage dispenser and the external tray configured to provide an additional one of the beverage bases (24, 26) or one of the beverage base components to the beverage dispenser, the external tray being under the control of the control architecture and comprising an external ingredient pump (col. 4, ll. 45-47 and col. 6, ll. 28-44).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Jersey et al. onto the dispensing system of Carpenter et al. to have the external tray including its associated products, in order to provide a centralized ingredient system at remote location which is not viewable by patrons or customers as taught by Jersey et al. in (col. 4, ll. 3-16).
s 9, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. 7,757,896 in view of Jersey et al. 8,985,396 as applied to claim 1 above, and further in view of Du 5,540,556.
Carpenter et al.-Jersey et al. in combination, have taught all the features of the claimed invention except that the external ingredient pump comprises a quad pump. Du in figures 6 teaches a quad pump is a pump with four swash plates that uses a single rotating motor to pump each plate up and down, thereby moving fluid one plate at a time in a relatively quiet manner. Du teaches a swash plate based pump that actually uses 5 small pump chambers (see figure 2), and also cites an article entitled “’The Strong Silent Type” - Flojet Quad Pump. 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the application to substitute the pump of Carpenter et al. and Jersey et al. with Du’s quad pump, in order to provide a pump that is efficient to move any fluid quietly through the dispensing system.
Allowable Subject Matter
9.	Claim 5 is allowed.
10.	Claims 2, 4, 6-8, 10, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicants' arguments filed 1/28/2021have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
12.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754